Case 16-07931        Doc 42     Filed 04/22/19     Entered 04/22/19 15:54:16          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 16 B 07931
         Stacye C Thomas

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 03/08/2016.

         2) The plan was confirmed on 05/17/2016.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
02/27/2018.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 01/16/2018, 04/26/2018.

         5) The case was Dismissed on 05/29/2018.

         6) Number of months from filing to last payment: 23.

         7) Number of months case was pending: 37.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 16-07931             Doc 42             Filed 04/22/19    Entered 04/22/19 15:54:16                Desc         Page 2
                                                              of 3



 Receipts:

           Total paid by or on behalf of the debtor                        $4,104.00
           Less amount refunded to debtor                                      $8.85

 NET RECEIPTS:                                                                                                $4,095.15


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                            $3,877.00
     Court Costs                                                                          $0.00
     Trustee Expenses & Compensation                                                    $177.28
     Other                                                                                $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                            $4,054.28

 Attorney fees paid and disclosed by debtor:                             $500.00


 Scheduled Creditors:
 Creditor                                                  Claim         Claim            Claim       Principal      Int.
 Name                                           Class    Scheduled      Asserted         Allowed        Paid         Paid
 Acs/Jp Morgan Chase Ba                      Unsecured           0.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured         225.00           NA              NA            0.00       0.00
 American InfoSource LP as agent for Direc   Unsecured           0.00        223.45          223.45           0.00       0.00
 Atmos Energy                                Unsecured         450.00        223.87          223.87           0.00       0.00
 Capital One                                 Unsecured      3,000.00            NA              NA            0.00       0.00
 Check N Go                                  Unsecured      1,000.00            NA              NA            0.00       0.00
 City of Chicago Department of Revenue       Unsecured      6,000.00       4,341.91        4,341.91          33.38       0.00
 Comcast                                     Unsecured         700.00           NA              NA            0.00       0.00
 Commonwealth Edison Company                 Unsecured         400.00        451.35          451.35           0.00       0.00
 Credit Management Lp                        Unsecured         390.00           NA              NA            0.00       0.00
 Dept Of Ed Tpd/Nelnet                       Unsecured           0.00           NA              NA            0.00       0.00
 Dept Of Education/Neln                      Unsecured           0.00           NA              NA            0.00       0.00
 Enhanced Recovery                           Unsecured         364.00           NA              NA            0.00       0.00
 Entergy Corporation                         Unsecured         450.00           NA              NA            0.00       0.00
 Illinois Tollway                            Unsecured         100.00           NA              NA            0.00       0.00
 Jackson Mississippi Water Department        Unsecured         500.00           NA              NA            0.00       0.00
 Peoples Energy Corp                         Unsecured      1,000.00         973.69          973.69           7.49       0.00
 Planet Fitness                              Unsecured         500.00           NA              NA            0.00       0.00
 PNC Bank NA                                 Unsecured      1,000.00            NA              NA            0.00       0.00
 Porania LLC                                 Unsecured           0.00        200.25          200.25           0.00       0.00
 SLM FINANCIAL CORP                          Unsecured           0.00           NA              NA            0.00       0.00
 SLM FINANCIAL CORP                          Unsecured           0.00           NA              NA            0.00       0.00
 Sprint                                      Unsecured      1,000.00            NA              NA            0.00       0.00
 TCF - Corporate                             Unsecured         700.00           NA              NA            0.00       0.00
 US Cellular                                 Unsecured         300.00           NA              NA            0.00       0.00
 Us Dep Ed                                   Unsecured           0.00           NA              NA            0.00       0.00
 Wilk & Waller                               Unsecured     50,840.00            NA              NA            0.00       0.00




UST Form 101-13-FR-S (9/1/2009)
Case 16-07931        Doc 42      Filed 04/22/19     Entered 04/22/19 15:54:16             Desc     Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal           Interest
                                                            Allowed               Paid               Paid
 Secured Payments:
       Mortgage Ongoing                                        $0.00              $0.00             $0.00
       Mortgage Arrearage                                      $0.00              $0.00             $0.00
       Debt Secured by Vehicle                                 $0.00              $0.00             $0.00
       All Other Secured                                       $0.00              $0.00             $0.00
 TOTAL SECURED:                                                $0.00              $0.00             $0.00

 Priority Unsecured Payments:
        Domestic Support Arrearage                             $0.00              $0.00             $0.00
        Domestic Support Ongoing                               $0.00              $0.00             $0.00
        All Other Priority                                     $0.00              $0.00             $0.00
 TOTAL PRIORITY:                                               $0.00              $0.00             $0.00

 GENERAL UNSECURED PAYMENTS:                              $6,414.52             $40.87              $0.00


 Disbursements:

         Expenses of Administration                             $4,054.28
         Disbursements to Creditors                                $40.87

 TOTAL DISBURSEMENTS :                                                                       $4,095.15


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/22/2019                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
